Citation Nr: 0705809	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  01-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
April 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision, which 
denied reopening of the veteran's claim based on a lack of 
new and material evidence, issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board, in a July 2005 order, reopened the veteran's 
claim.

This case has been before the Board on several occasions.  
The claim was remanded in September 2003 and June 2004 for 
procedural compliance, and again in July 2005 for further 
evidentiary development.  All required actions have been 
taken and the case is ripe for appellate review.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2002.  A transcript is 
associated with the claims file.

The veteran posited additional evidence to the Board in the 
period after the appeal's certification.  As this evidence is 
either duplicative or irrelevant to the outcome of this case, 
review at the local level is not needed.  See 38 C.F.R. 
§ 20.1304(c).

It is apparent from service medical records that the veteran 
sustained fractures of the right index finger and left ankle 
while on active duty.  The Board finds that claims for 
service connection for residuals of these injuries are raised 
by the record.  The claims for service connection for 
residuals of fractures of the right index finger and left 
ankle are referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD that has been 
related to alleged in-service sexual and physical trauma.

2.  There is no competent or credible evidence supporting the 
veteran's claimed in-service stressors.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a July 2004 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
her claim.  The veteran was specifically informed as to what 
evidence she was to provide and to what evidence VA would 
attempt to obtain on her behalf.  The Board also finds that 
the veteran was fully notified of the need to give VA any 
evidence pertaining to her claim.  The VA letter advised the 
veteran to let VA know of any information or evidence in her 
possession which would aid in the substantiation of her 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
service connection be granted for her claim as required by 
judicial precedent.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, as the preponderance of the 
evidence is against the veteran's claim, the existence of 
such a procedural deficiency is rendered moot by the 
disposition of the case.  Id.   

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was not accomplished in this case.  However, pursuant to a 
June 2004 Board remand, this deficiency was cured by a July 
2004 letter and readjudication.   

On this latter point, all the VCAA requires is that the duty 
to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The veteran has been provided the opportunity to respond to 
the VCAA letters and over the course of the appeal has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The most recent notice that was given to the veteran was sent 
prior to the RO's last readjudication of the claim.  See SSOC 
issued in October 2006.  The Court has held recently that a 
SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  The 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  It is also pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity) 
see also Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The veteran has been afforded a psychiatric 
examination.  The diagnosis of PTSD is not in dispute.  This 
appeal turns on the question of whether any of the veteran's 
claimed in-service stressors upon which a diagnosis of PTSD 
has been based has been verified.  The Board finds that the 
record does not verify the alleged in-service stressors.  
Accordingly, another examination or competent opinion is not 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," as in this case, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.



Analysis

The veteran alleges that she experienced multiple assaults, 
both sexual and physical, while serving with the U.S. Navy at 
the submarine base in Pearl Harbor, Hawaii.  She contends, in 
essence that her PTSD was caused by one or more of these 
claimed in-service events.   
  
The service medical records do not show a diagnosis of 
psychiatric disorder, to include PTSD.  The veteran gave a 
history of receiving treatment for an unspecified mental 
condition while stationed in San Diego, California upon the 
separation examination, but the mental status examination at 
that time was normal.  The Board has attempted to locate any 
additional available medical records but the National 
Personnel Records Center (NPRC) indicated that there were no 
additional records.  

The veteran has a lengthy post-service history of various 
psychiatric problems, including major depression, 
schizoaffective disorder, as well as differently 
characterized personality disorders.  There is no competent 
opinion that links a post-service diagnosis of a psychiatric 
disorder, other than PTSD, to service.

The initial diagnosis of PTSD was January 2001.  With respect 
to the application of 38 C.F.R. § 3.304(f), the veteran is 
able to show a current diagnosis of PTSD from this 
examination and that psychiatrist, as well as a private 
medical assessment from April 2001, link the veteran's PTSD 
to her alleged in-service sexual trauma while she was in the 
U.S. Navy.  From these findings, the Board is able to 
conclude that two elements of the regulatory requirement for 
service connection (current diagnosis and nexus to an alleged 
stressor) have been met.  The final requirement, that an in-
service stressor be confirmed by evidence of record, is thus 
the crucial determinative issue to which the Board must focus 
its attention.

The Board observes that the veteran did not engage in combat 
and it is not contended otherwise.  Therefore, the provisions 
of 38 U.S.C.A. § 1154 are not applicable.

The veteran has submitted numerous statements in which she 
describes non-combat in-service stressors occurring 
throughout her naval service, with most attention given to 
events which allegedly transpired at the Naval Station in 
Pearl Harbor, Hawaii from 1973-75.  While there are many 
stressful events depicted in her statements, the essence of 
her argument is that she was the victim of physical and 
sexual assaults by various superior officers, including a 
U.S. Navy recruiter, a psychiatrist, and another physician.  
The veteran details that forced sexual relations, beatings, 
illegal drug use, and other similarly disturbing events 
happened while she was serving as a yeoman at a submarine 
repair facility.  Additionally, the veteran contends that she 
was forced to "date" several officers against her will, as 
well as to perform sexually suggestive dancing in front of 
other naval personnel.  

To support her contentions, the veteran submitted additional 
service medical records, dated in 1974, which indicate a 
fracture of the right index finger as well as the left ankle.  
There are annotations, added by the veteran after the record 
was signed by the treating physician, which state that the 
fractures were resultant from abuse at the hands of 
"superior officers."  With respect to these notations, 
however, they are inconsistent with the service clinical 
notes which show that the veteran's finger was broken by the 
closing of a car door.  Additionally, the service record 
makes no specific reference suggesting that a left ankle 
fracture was caused by an assault.  The Board notes that 
there is indication of a positive history for venereal 
disease, but again, there is no suggestion that this disease 
was the result of a sexual assault.  

There are statements in the record from the veteran's 
parents, as well as a friend, which essentially contend that 
the veteran had a marked change in personality after entering 
the naval service.  The Board notes that the only reference 
in these statements to a sexual assault, however, is a 
generalized accusation of rape, with no indication that the 
veteran relayed information about the incident while she was 
on active duty or for many years thereafter.  Furthermore, 
the veteran has herself admitted in an autobiographical 
narrative and in statements to various mental health 
professionals, that her personality before entering service 
was one affected by domestic turmoil, poor personal choices, 
and substance abuse.  It is not apparent from the 
contemporaneous record that serious behavioral deficiencies 
began as a result of any in-service incident.  

The record does contain evidence of disciplinary action in 
service.  Specifically, the veteran received a discharge 
under honorable conditions for engaging in conduct 
detrimental to the naval service.  Such conduct included 
several periods of unauthorized absence as well as having a 
tendency to wander away from her duty post with no 
explanation for her absences.  The Board remanded this case 
for an opinion from a psychiatrist to determine if the 
documented activity in service, principally her misconduct 
and subsequent discharge, anyway confirmed the existence of 
in-service sexual assault(s).  The examining psychiatrist 
stated, in September 2005, that there was no way to determine 
if the behavior was resultant from in-service sexual assault, 
given that the veteran had a pre-service history of trauma 
and destructive behavior. 

The Board notes a report of private medical treatment, dated 
in April 2001, which confirms a diagnosis of PTSD related to 
trauma.  In this report, however, the veteran was noted to 
have "mental disorganization," "poor reality control," and 
a "wide variety of hallucinatory experiences" in describing 
events, either in-service or otherwise.  This psychological 
assessment must also be considered in the light of the nature 
of the veteran's claimed numerous in-service stressors of 
multiple sexual assaults, allegedly beginning with a 
recruiter and including two U.S. Navy physicians.  There is 
certainly nothing incredible about an allegation of rape or 
some of the other incidents alleged by the veteran.  However, 
the Board finds that sheer number of the claimed events and 
the contention that many of the superior officers were 
involved, to include sexual assaults by a psychiatrist and 
another physician, are patently incredible.  Again there is 
nothing in the service record or any post-service evidence 
for decades thereafter relating to the alleged events.  The 
most recent opinion from a VA psychiatrist does not lend any 
weight to any of the alleged in-service incidents.  As the 
veteran's alleged stressor(s) remain unconfirmed, the third 
element for service connection is not met and the claim must 
be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


